The defendant urges that at the time of the 1930 conviction he was not represented by counsel, nor was he advised of his right to counsel. Defendant made a previous coram nobis application in February, 1954, before the same court, based on the identical grounds. At that time the court took proof and conducted a full hearing concerning defendant’s arraignment and Sentencing with respect to the 1930 conviction. After such hearing the court denied his coram ndbis application by an order dated May 18, 1954. No effective appeal was taken from such order. Where a second or later application is made, and where upon such application the defendant fails to allege any new or additional facts, with the result that the later application is in all material respects the same as the prior application, there is no reason why a hearing must be conducted on the later application (People v. Sullivan, 4 N Y 2d 472; People v. Merritte, 11 A D 2d 628). Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.